DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 11-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  June 7, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,376,072 to Klearman et al. (Klearman) in view of GB 2225950 to Griffiths (Griffiths).
Regarding claim 5, Klearman teaches an injection inducer device adapted for receiving a soft capsule (Col. 5 ln. 8-19), comprising: an injection syringe (20; Col. 3 ln. 10-13), and defining a storage chamber (22; Col. 3 ln. 14-15), wherein the storage chamber (45; Col. 3 ln. 33-36) is formed centrally on its bottom face at a junction connecting the storage chamber (see fig. 2); and a plunger (24; Col. 3 ln. 26-28), sleeved within the storage chamber of the injection syringe and adapted to move reciprocatingly, wherein the plunger is mounted at its front face with a plurality of sharp barbs (44; Col. 3 ln. 30-33), but fails to explicitly teach mounted at its front adapter end with a first needle, to the first needle with needle exits in fluid communication with the first needle.
Griffiths teaches the use of a needle (3; page 6 ln. 4); mounted at its front adapter end (7) with a first needle, to the first needle with needle exits in fluid communication with the first needle (page 7 ln. 27- page 8 ln. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the needle of Griffith instead of the catheter 36 of Klearman in order to allow for the user to directly inject medicament and to help facilitate the insertion of the needle into a vein at a desired acute angle. 

Regarding claim 5, Klearman in view of Griffith teach the claim limitations of claim 5, where Klearman teaches wherein the storage chamber of the injection syringe is formed at its bottom face with a plurality of sharp spikes (32; see fig. 2), wherein the sharp spikes and the sharp barbs are arranged offset from one other in the longitudinal direction (see fig. 2, Col. 3 ln. 32-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783